







DATED  20 June, 2007

 
EBET LIMITED


 
- and -



OCTAVIAN INTERNATIONAL LIMITED



 
_________________


LOAN AGREEMENT


__________________









 
 [clyde-logo.jpg]


--------------------------------------------------------------------------------


 
This Loan Agreement dated 20 June, 2007 is made between:
 
(1)
eBet Limited (ACN 056 210 778) of Unit 13, 112-118 Talavera Road, Macquarie Park
NSW 2113, Australia ("Lender"); and



(2)
Octavian International Limited, incorporated in the United Kingdom and having
Company No. 04185988, of Bury House, 1-3 Bury Street Guildford Surrey GU2 4AW
United Kingdom ("Borrower").

 
RECITALS


A.
The Lender has obtained a AUS$5 million bridging loan cash advance facility from
MFS Causeway, under a loan agreement entered into on or before the date of this
document.



B.
The Borrower reviewed and approved the terms and conditions of that loan
agreement prior to it being entered into.



C.
The Lender has agreed to advance to the Borrower, from the proceeds of the MFS
Causeway Loan, and the Borrower has agreed to borrow and repay, the Loan on the
terms and conditions set out below.



IT IS AGREED AS FOLLOWS:


1.
Definitions and Interpretation

 
1.1
Definitions

 
In this Agreement:



ACP
means the software developed by the Borrower commonly known as “Accounting,
Control and Progressive System” which provides all the required processes to run
route slot operations including machine meter collection, collation, accounting,
cashless, play tracking, bonussing, multiple progressive, data visualisation,
asset logs, full asset control, Wide Area Progressives (WAP) (centrally
controlled) and flexible reporting with remote .net access;

     

  Borrower Intellectual Property Rights
means any and all Intellectual Property Rights owned by the Borrower which
relate to the Maverick and/or Borrower Source Code;

   

  Borrower Source Code
means the source code for (i) the ACP (ii) all software embedded within the
Maverick and (iii) the Maverick Games;

   

  Business Day
means any day other than (i) a Saturday or a Sunday or (ii) a day which is a
public or bank holiday in England or (iii) a day banking institutions in London
are required to be closed;

     

 
 
1

--------------------------------------------------------------------------------


 
 

Charge
means the deed of charge dated the same date as this Agreement between the
Borrower and the Lender relating to the charge by the Borrower of the Borrower
Intellectual Property Rights in favour of the Lender for the purpose of this
Agreement;

     

  Drawdown Date has the meaning given in clause 0;

     

  Drawdown Notice means a notice substantially in the form set out in Schedule
1;

     

  Encumbrance means any mortgage, charge, or other security interest;

     

  Escrow Agreement
means the agreement dated the same date as this Agreement between the Borrower,
the Lender and the Escrow Agent relating to the depositing and holding of the
Borrower Source Code with the Escrow Agent for the purpose of this Agreement;

     

  Escrow Agent means Assurex Escrow Pty Ltd;

     

  Event of Default
means any of the events specified in clause 0, and any of the events specified
as an Event of Default in the Charge.

     

  Interest has the meaning given in clause 0;

     

  Interest Rate means:

 

 
(a)
during the period from the first Drawdown Date to the date 3 months after that
date, 13% (thirteen per cent) per annum; and




 
(b)
during each successive month following that date, the Interest Rate applicable
to the immediately preceding period plus an amount of 0.5% per annum.

 

 
Facility
means the loan facility provided for in this Agreement;

     

  Facility Period
means the period starting on the date of this Agreement and ending on the first
to occur of the date on which the MFS Causeway Loan is required to be repaid,
and 31st December 2007;

     

  Finance Document means:

 

(a)
this Agreement;




(b)
the Charge;




(c)
the Escrow Agreement; and


2

--------------------------------------------------------------------------------


 
 

(d)
any document or agreement entered into or given under any of the above;

 

  Intellectual Property Rights
means patents, trade marks, service marks, trade names, design rights, database
rights, copyrights (including copyright in software), rights in inventions and
topography rights whether or not registered, including all applications and
rights to apply for registration throughout the world and for the duration of
the rights;

     

  Loan means the amount loaned or to be loaned to the Borrower pursuant to
clause 2.1;

     

Maverick
means the flat pack game kit commonly known as “Maverick” developed by the
Borrower, including any and all modifications thereto and all Maverick Games;

     

  Maverick Games means all games developed by the Borrower for use on a
Maverick;

     

  MFS Causeway means MFS Causeway Financial Services Pty Limited ACN 108 248 782
of Sydney, Australia;

     

  MFS Causeway Loan means the loan provided by MFS Causeway to the Lender, under
the MFS Causeway Loan Agreement.

     

  MFS Causeway Loan Agreement means the document which comprises Schedule 3 of
this Agreement.

 
1.2
Interpretation

 
1.2.1
Headings are for ease of reference only and shall not affect the construction of
this Agreement.

 
1.2.2
References to the Lender, the Borrower or any other person include their
respective successors, permitted assigns and successors in title.

 
1.2.3
Reference to any agreement or instrument shall be to such agreement or
instrument as may from time to time be amended, varied, novated, supplemented or
substituted.

 
1.2.4
References to legislation include any statute, bye-law, regulation, rule,
subordinate or delegated legislation or order; and reference to any legislation
is to such legislation as amended, modified or consolidated from time to time at
the date of this Agreement and to any legislation replacing it or made under it
and in force at the date of this Agreement.

 
2.
Facility and Purpose

 
2.1
Facility

 
Subject to the terms of this Agreement, the Lender agrees to make available to
the Borrower under this Facility, in accordance with clause 3, a total amount of
AUS$2.5 million.

3

--------------------------------------------------------------------------------




2.2
Purpose

    
The Loan may be used by the Borrower for any purpose in connection with the
carrying on of its business, but must not be used to make shareholder loans or
distributions.
 
2.3
Application

 
The Borrower must advise the Lender in due course of the manner in which the
Borrower has used the Loan.



2.4
MFS Causeway Loan



The liability of the Lender to advance the whole or any part of the Loan to the
Borrower is limited to the amount(s) received by it at the relevant time from
MFS Causeway under the MFS Causeway Loan Agreement.


3.
Drawdown

 
3.1
Subject to the other terms of this Agreement, the Borrower shall provide a
Drawdown Notice to the Lender not less than 4 Business Days before the date on
which it requires the Loan (“Drawdown Date”).

 
3.2
Subject to this Agreement, the Lender will on the Drawdown Date disburse the
Loan (less an establishment fee amounting to 2% of the Loan) in the same funds
as received by it from MFS Causeway, to the account which is specified by the
Borrower in a duly completed Drawdown Notice.

 
3.3
The Borrower must pay to the Lender monthly in arrears a facility fee equal to
2% per annum of the undrawn amount of the Facility.

 
3.4
The parties acknowledge and confirm their intention that a further A$1.5m will
be made available by the Lender from the proceeds of a drawdown under the MFS
Causeway Loan Agreement, to facilitate the production of Maverick Flatpack game
kits under a Flatpack Sale and Distribution Agreement for Latin America between
the parties dated 26 January, 2007. The parties agree not to give the notice
referred to in clause 12.1(b) of that agreement during 2007.

 
4.
Repayment and Prepayment

 
4.1
Interest shall accrue from day to day on the outstanding balance of the Loan at
the applicable Interest Rate ("Interest"). The Interest shall be paid by the
Borrower monthly in arrears to an account notified by the Lender to the
Borrower. The Borrower is required to gross-up for interest withholding tax.

 
4.2
Subject to the other provisions of this Agreement, the Loan (together with all
Interest due and unpaid) shall be repaid in full (unless otherwise expressly
stated) on the earliest of:

 
4.2.1
the last day of the Facility Period; and

 
4.2.2
the date the written notice of cancellation is provided by the Lender in
accordance with clause 0.

 
4.3
The Borrower may, by giving the Lender prior written notice, prepay the Loan at
any time in whole or in part.


4

--------------------------------------------------------------------------------


5.
Undertakings

  
The Borrower undertakes that during the Facility Period it shall, unless the
Lender otherwise agrees in writing:
 
5.1
Ranking of claims: ensure that at all times its obligations under this Agreement
shall rank ahead of its other present and future unsecured and unsubordinated
liabilities, other than those which are mandatorily preferred by law and not by
contract;

 
5.2
Security interest: not without the Lender’s prior written consent, to create any
Encumbrance to exist over all or any of the Borrower Intellectual Property
Rights other than in favour of the Lender; and

 
5.3
Material Litigation: advise the Lender promptly in writing of any litigation,
arbitration, or administrative proceedings raised or threatened against the
Borrower in respect of the Borrower Intellectual Property Rights which involves
(or would involve if an adverse finding were made in respect thereof) a total
liability (whether actual or contingent) in excess of £25,000.

 
6.
Borrower Intellectual Property Rights

 
6.1
As a continuing security for the payment and discharge of the repayment of the
Loan and Interest under this Agreement, the Borrower has entered into the
Charge.

 
6.2
The Borrower shall pay all applicable registration and renewal fees payable in
respect of the Borrower Intellectual Property Rights and shall not abandon any
existing registrations for any Borrower Intellectual Property Rights.

 
6.3
The Borrow shall not for the duration of the Facility Period:

 
6.3.1
assign ownership of any Borrower Intellectual Property Rights to any person
(other than the Lender); or

 
6.3.2
grant any licence or sub-licence of any Borrower Intellectual Property Rights to
any person other than in the ordinary course of business; or

 
6.3.3
create any Encumbrance over the Borrower Intellectual Property Rights (other
than as envisaged by this Agreement or otherwise to the Lender).

 
6.4
Without limitation or prejudice to the rights of the Lender under the Charge,
the Lender may, upon the occurrence of an Event of Default, proceed to enforce
the Charge in accordance with its terms and, by written notice to the Borrower
and the Escrow Agent, require the Escrow Agent to release the Borrower Source
Code to the Lender in accordance with the terms of the Escrow Agreement. For
avoidance of doubt, the release of the Borrower Source Code to the Lender in
accordance with the terms of the Escrow Agreement does not, of itself, operate
to transfer ownership of the Borrower Intellectual Property Rights to the
Lender.

 
6.5
The Borrower represents and warrants to the Lender that the Borrower
Intellectual Property Rights (are and shall remain throughout the Facility
Period) free from any Encumbrances and third party interests, other than those
of the Lender.

 
7.
Events of Default and powers following a default

 
7.1
Events of Default

 
Each of the following shall be an Event of Default:

5

--------------------------------------------------------------------------------




7.1.1
Non-payment: the Borrower defaults in the payment of the Loan or Interest and
such default is not remedied within 5 Business Days after receipt of written
notice by the Borrower from the Lender requiring such remedy; or

 
7.1.2
Non-performance: without limitation to clause 7.1.1, the Borrower fails to
perform any of its obligations under this Agreement or any other Finance
Document and such failure is not remedied, if capable of remedy, within 15
Business Days after receipt of written notice by the Borrower from the Lender
requiring the breach to be remedied; or

 
7.1.3
Misrepresentation: any warranty, representation or statement by the Borrower is
or becomes false, misleading or incorrect when made or regarded as made under
this Agreement or under any Finance Document; or

 
7.1.4
Insolvency procedures: any of the following occur:

 

 
(a)
the Borrower or any of its related bodies corporate obtain a moratorium or other
protection from its creditors; or

 

 
(b)
a receiver, administrative receiver, liquidator or administrator is validly
appointed in respect of the Borrower or any of its related bodies corporate or a
substantial part of their assets; or

 

 
(c)
the Borrower or any of its related bodies corporate becomes or is deemed to be
or admits in writing that it is insolvent or unable to pay its debts;

 
7.1.5
Attachment or distress: a creditor or encumbrancer commencing any formal court
proceedings in order to enforce any security over any claim against the Borrower
or any of its related bodies corporate or a substantial part of their assets and
such process is not discharged within 15 Business Days; or

 
7.1.6
Cessation of business: any of the Borrower or any of its related bodies
corporate ceases to carry on its business or (except in the ordinary course of
trade) it sells, leases, transfers or otherwise disposes of or threatens to
dispose of all or any substantial part of its undertaking or assets (other than
to the Lender); or

 
7.1.7
Entry into possession: a mortgagee enters into possession or disposes of the
whole or a substantial part of the assets of the Borrower or any of its related
bodies corporate; or

 
7.1.8
Encumbrance: any Encumbrance is or becomes enforceable against any substantial
asset of the Borrower or of any of its related bodies corporate; or

 
7.1.9
Analogous process: anything analogous to anything referred to in Clauses 7.1.4
to 7.1.8 inclusive, or which has substantially similar effect, occurs with
respect to the Borrower or any of its related bodies corporate; or

 
7.1.10
Unenforceability:

 

 
(a)
a material provision of a Finance Document is illegal, void, voidable or
unenforceable;

 

 
(b)
any person becomes entitled to terminate, rescind or avoid any material
provision of any Finance Document, other than due to a breach by the Lender of
the terms of such Finance Document; or

 

 
(c)
the execution, delivery or performance of a Finance Document by the Borrower
breaches or results in a contravention of any law or regulation.

 

6

--------------------------------------------------------------------------------



7.2
At any time after the occurrence of an Event of Default the Lender, upon the
Lender giving written notice to the Borrower:

 
7.2.1
may cancel the Facility and require the Borrower immediately to repay the Loan
and Interest payable, whereupon the same shall become immediately due and
payable; or

 
7.2.2
may place the Facility on demand, whereupon the Loan together with accrued
Interest payable under this Agreement shall become repayable on demand.

 
Upon the service of any such notice, the Lender's obligations under this
Agreement shall be terminated with immediate effect.


8.
Further Assurance

 
The Borrower undertakes to execute such further acts and documents as may
reasonably be required by the Lender to implement any security contemplated by
this Agreement.


9.
Notices

 
9.1
Any notice, communication, consent or agreement given in connection with this
Agreement must be in writing in a letter or fax (but not by email).

 
9.2
The contact details of the parties in all notices in connection with this
Agreement shall be as set out in Schedule 2 or such other address as they may
notify to one another pursuant to the terms of this Agreement from time to time.

 
9.3
Any party may change its contact details by giving 5 Business Days' notice to
the other party.

 
9.4
Except as provided below, any notice in connection with this Agreement will be
deemed to be given as follows:

 
9.4.1
if delivered in person, at the time of delivery;

 
9.4.2
if posted, 7 days after being deposited in the post, postage prepaid, in a
correctly addressed envelope; and

 
9.4.3
if by fax, when received in legible form,

 
but email is not permitted.
 
9.5
A communication given under clause 9.4 above but received on a day which is not
a Business Day or after 5.00 pm on a Business Day will be deemed to be given on
the next Business Day.

 
10.
Entire Agreement

 
This Agreement sets out the entire agreement between the parties. It supersedes
any previous agreement between them in relation to the subject matter of this
Agreement. No other term express or implied and no usage, custom or course of
dealing forms part of or affects this Agreement


11.
Severance

 
If a term of this Agreement is or becomes illegal, invalid or unenforceable in
any jurisdiction, that will not affect:

7

--------------------------------------------------------------------------------


 
 

11.1
the legality, validity or enforceability in that jurisdiction of any other term
of this Agreement; or

 
11.2
the legality, validity or enforceability in any other jurisdiction of that or
any other term of this Agreement.

 
12.
Non-Waiver

 
No failure by the Lender to exercise and no delay by the Lender in exercising
any right, power or privilege under this Agreement shall operate as a waiver
thereof nor shall any single or partial exercise of any right, power or
privilege preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. The rights and remedies provided in this
Agreement are cumulative and not exclusive of any rights or remedies provided by
law.


13.
Time of the Essence

 
Except as otherwise provided for in this Agreement, time shall be of the essence
as regards the times and dates referred to in this Agreement and as regards any
times and dates which may be substituted for them by agreement between the
parties.


14.
Counterparts

 
This Agreement may be executed in any number of counterparts. This has the same
effect as if the signatures on the counterparts were on a single copy of this
Agreement.


15.
Contracts (Rights of Third Parties) Acts 1999

 
A person who is not a party to this Agreement has no right under the Contracts
(Rights of Third Parties) Act 1999 (UK) (or any similar legislation in force in
another jurisdiction) to enforce or enjoy the benefit of any term of this
Agreement.


16.
Assignment

 
This Agreement shall benefit and bind the Borrower, the Lender and their
respective successors and permitted assigns. Neither party may assign or
transfer all or any of its rights without the prior written consent of the other
party.


17.
Governing Law

 
17.1
This Agreement is governed by New South Wales law.

 
17.2
The New South Wales courts have exclusive jurisdiction to settle any dispute in
connection with this Agreement. The Borrower appoints Johnson Winter & Slattery
of Level 30, 264 George Street, Sydney NSW Australia as its agent to accept
service of process on its behalf.

 
AS WITNESS whereof this Agreement has been entered into as an Agreement on the
date first written above.
 



8

--------------------------------------------------------------------------------



Schedule 1


Drawdown Notice





To:
EBET LIMITED

 


June , 2007




Dear Sirs


Loan Agreement dated June, 2007 (the “Agreement”)


We refer to the Agreement. Terms defined in the Agreement shall have the same
meaning in this notice.


We hereby give you notice that we wish to make a drawdown under the Agreement.



1.
Amount of Loan to be drawn down:.




2.
Payment instructions:



Bank:   


Address:  


Sort Code:  


Account No:  


Drawdown Date:  

 
For and on behalf of OCTAVIAN INTERNATIONAL LIMITED 

9

--------------------------------------------------------------------------------



Octavian International Limited
Incorporated in England and Whales
Company No, 04165988
10-20 Bourne Court Road
Unity Trading Estate
Southend Road
Woodford Green
Essex AGS SHD
 
 

To:
EBET LIMITED

Unit 13
112-118 Talavera Road
Macquarie Park, N8W 2113
Australia


June 19, 2007




Dear Sirs


Loan Agreement dated 20 June, 2007 (the “Agreement”)


We refer to the Agreement. Terms defined in the Agreement shall have the same
meaning in this notice.


We hereby give you notice that we wish to make a drawdown under the Agreement.



1.
Amount of Loan to be drawn down: AUS $2.5 million.




2.
Payment instructions:




Bank:
HSBC Bank pic




Address:
31 Holborn

Holborn Circus
London
EC1N 2HR



Sort Code:
400515




Account No:
67652470




Drawdown Date:
25 June 2007

 
 
 
For and on behalf of OCTAVIAN INTERNATIONAL LIMITED 
 
/s/ Harmen Brenninkmeijer
Harmen Brenninkmeijer
 
CEO

10

--------------------------------------------------------------------------------



Octavian International Limited
Incorporated in England and Whales
Company No, 04165988
10-20 Bourne Court Road
Unity Trading Estate
Southend Road
Woodford Green
Essex AGS SHD
 
 

To:
EBET LIMITED

Unit 13
112-118 Talavera Road
Macquarie Park, N8W 2113
Australia


July 23, 2007




Dear Sirs


Loan Agreement dated June, 2007 (the “Agreement”)


We refer to the Agreement. Terms defined in the Agreement shall have the same
meaning in this notice.


We hereby give you notice that we wish to make a drawdown under the Agreement.



1.
Amount of Loan to be drawn down: AUS $1.5 million.




2.
Payment instructions:




Bank:
HSBC Bank pic




Address:
31 Holborn

Holborn Circus
London
EC1N 2HR



Sort Code:
400515




Swift address:
GBHBEUCA




Account No:
67652470




Drawdown Date:
July 26th 2007

 
 
For and on behalf of OCTAVIAN INTERNATIONAL LIMITED 
 
 
/s/ Harmen Brenninkmeijer
Harmen Brenninkmeijer
CEO

11

--------------------------------------------------------------------------------


 
Schedule 3
 
MFS Causeway Loan Agreement
 













12

--------------------------------------------------------------------------------







EXECUTED as an agreement by
)
/s/ Ian James
EBET LIMITED in accordance with s 127 of the Corporations Act 2001  
)
………………………………………………………….
   
Director  Ian James
         
…………………………………………………………
   
director/secretary



 


 
 


EXECUTED as an agreement by
)
/s/ Harmen Brenninkmeijer
OCTAVIAN INTERNATIONAL LIMITED 
)
………………………………………………………….
   
director  Harmen Brenninkmeijer
         
…………………………………………………………
   
witness






13

--------------------------------------------------------------------------------


 
6 June 2007




Mr. Tony Toohey
CEO and Managing Director
eBet Limited
Unit 13 112-118 Talavera Road
NORTH RYDE NSW 2113




Dear Sir:



Re:
A$5.0m Bridging Loan Cash Advance Facility



Thank you for considering MFS Causeway for the provision of up to A$5.0 million
bridging loan cash advance facility to eBet Limited’s wholly owned subsidiary,
eBet Gaming Systems Pty Limited.


We are pleased to submit this non-binding, indicative letter of offer for MFS
Causeway to provide the proposed facility. This letter replaces our indicative
letter dated 28 May 2007 which was not accepted and is hereby withdrawn. The
revised proposed terms and conditions are summarized below, with more detailed
conditions to be set out in an offer letter, which will be made available to you
once we have form approval:


Borrower:
eBet Gaming Systems Pty Limited
 
Lender:
Funds managed by MFS Limited group (specific fund to be determined)
 
Guarantors:
eBet Limited (“eBet”) and all Australian subsidiaries, including eBet Gaming
Systems Pty Limited, Maxi Gaming Pty Limited and eBet Systems Pty Limited, which
together are to represent at least 85% of group EBITDA and Total Assets.
 
Facilities and Amount:
A$5 million Bridging Loan Cash Advance
 
Purpose:
To provide working capital funding to the eBet group including enabling eBet to
manufacture and supply Maverick 1000 machines.
 
The parties agree to investigate the potential structuring and funding of
Maverick 1000 terminals on a medium term basis. eBet will provide further
information on its business plans for the Maverick 1000 to enable Causeway to
put forward a funding proposal for consideration by eBet.
 
Facility Term:
6 months from closing, with Final Maturity Date no later than 31 December 2007
 
Availability Period and Drawings:
60 days from closing.
 
Minimum initial drawing of $2 million with subsequent drawings to be for minimum
of $100,000 for minimum of 30 days.
 

 
14

--------------------------------------------------------------------------------


 
Pricing:
Establishment Fee - $100,000, payable $25,000 on acceptance of this indicative
letter, $25,000 on Causeway confirming formal approval and balance on closing
 
Interest Rate - 13.0%pa, increasing by 0.5% pa monthly after 3 months from the
initial drawdown. Interest will be payable monthly in arrears.
 
Facility Fee - 2.0% pa of the undrawn commitment amount, payable monthly in
arrears.
 
   
Security & Documentation:
Initially the Facility will be unsecured, with eBet providing appropriate
undertakings that:
 
(1) There will be no further debt other than the proposed $12 million
Convertible Note Facility;
(2) Negative pledge i.e. no security to be provided to any party other than
existing security provided to St. George Bank;
(3) eBet Limited will enter into underwriting agreement (within 30 days unless
otherwise agreed) with Southern-Cross Equities or other acceptable underwriter
for raising minimum $10 million in net proceeds from the issue of Convertible
Notes by eBet Limited;
(4) If the Facility is not repaid within 3 months from closing, then eBet and
its subsidiaries will provide second ranking Fixed & Floating Charge over the
assets and undertakings of:
I. eBet Limited
II. eBet Gaming Systems Pty Limited
III. Maxi Gaming Pty Limited
IV. eBet Systems Pty Limited; and
V. any other Australian member of the eBet group now or in future
 
The Facility will be evidenced by documentation to be executed by and
satisfactory to all parties. Documentation shall include such terms and
conditions usual for transactions of similar nature, including but not limited
to, payments, events of defaults, cross default, representations and warranties,
undertakings, negative pledge, covenants, conditions precedent, conditions
subsequent, change of circumstances clauses, indemnity, illegality, submission
to jurisdiction, waiver of immunity, tax gross-up, material adverse change
clauses, and set off.
 
All legal costs, stamp duties, GST and other out-of-pocket expenses are for the
account of the Borrower. All payments to be made by the Borrower shall be made
free and clear of all present or future taxes, levies or duties or other
deductions.
 
Standard legal due diligence to be undertaken.
 

 
 
15

--------------------------------------------------------------------------------


 
 
Conditions Precedent:
All Conditions Precedent usual for a facility of this nature to be to the
satisfaction of MFS Causeway.
 
Condition Subsequent:
eBet Limited to enter into signed underwriting agreement regarding the
Convertible Note issue to raise minimum net proceeds of $10 million.
 
Repayment:
The Facility to be repaid on the earlier of receipt of the net proceeds of the
proposed $12 million Convertible Note Issue and Final Maturity, unless otherwise
agreed with the Lender.
 
In addition, prior to the signing by eBet Limited of the underwriting agreement,
any amounts received by the eBet group from Octavian in payment for the Maverick
1000 units funded by this Facility will be on-paid to MFS in permanent reduction
of the Facility outstanding.
 
Any amount outstanding on Final Maturity must be repaid.
 
Early Repayment:
Remitted at any time. In the event the Loan’s partially or fully drawn and
repaid within 3 months of initial drawdown, the Borrower will be required to top
up the interest payments such that a minimum of 3 months interest in aggregate
on full loan commitment amount (whether or not drawn) will have been paid to the
Lender.
 
Reporting Requirements:
To include:
 
· Unaudited Monthly management accounts (within 30 days of month end);
· Annual audited accounts (within 90 days of financial year end)
· Financial covenants as provided to the existing lender
 
Governing Law:
New South Wales
This letter is confidential. You may not disclose it to any person other than
your accountants, lawyers and other appropriate advisors and then only on a
confidential basis and in connection with the proposed Facility.
 
As part of our due diligence process, eBet agrees to pay us an Upfront Fee of
$25,000 (plus GST). In addition, you will reimburse us on demand for any
out-of-pocket expenses incurred by us, including legal costs and GST, during the
due diligence process. The Upfront Fee is payable on acceptance of this
indicative letter. MFS Causeway will refund this Up-Front Fee only if it
withdraws from the process or does not approve the proposed Facility. The
Upfront fee will be offset against the Establishment Fee referred to above, on
closing.

 
16

--------------------------------------------------------------------------------


 
As you will appreciate, this letter is indicative only and non-binding. Any
facilities extended will be conditional upon all further due diligence being
satisfactory to MFS Causeway; no material change in the eBet business (financial
or otherwise) or prospects of the eBet business; final credit approval; and the
completion and execution of documentation recording the Facilities and
Securities satisfactory to MFS Causeway.
 
Kindly indicate your acceptance of the terms of this letter by executing and
returning a copy of this letter, along with a cheque in the amount of the
Upfront Fee plus GST (please make the cheque for $27,500 payable to MFS
Administration Pty Limited). Upon our receipt, we will schedule any necessary
further confirmatory due diligence and finalize our credit investigation.
 
Sparke Helmore will be preparing all legal documents on our behalf. Attached is
a copy of e-mail dated 28 May 2007 from Ben Burney, Partner, Sparke Helmore,
settling out the scope of their work. Based on the assumptions included therein,
Sparke Helmore has estimated their legal costs at $5,000 to $7,500 (plus GST and
disbursements). We understand that eBet Limited wants the legal work to commence
immediately to allow for signing of legal documentation shortly after formal
approval is received by MFS. By accepting this letter, you accept that eBet
Limited will reimburse MFS for any legal costs incurred whether or not MFS
provides the proposed facility - however, if MFS does not obtain approval to
provide the facility, legal costs will be capped at a maximum of $7,500.
 
We will have no obligation to you under this letter unless you sign and return
the enclosed copy together with the expense payment by no later than 5pm
Wednesday, 6 June 2007.
 
Please contact us if you have any questions regarding this letter.
 
Thank you again for allowing us the opportunity to provide these services to
you.
 
Yours faithfully,
 

/s/ Tim Martin /s/ Leo Leslie Tim Martin Leo Leslie Managing Director Head of
Credit MFS Causeway Financial Services MFS Causeway Financial Services

 
 
ACCEPTED AND AGREED BY EBET LIMITED
 
/s/ Anthony Toohey
/s/ Ian James
Name: Anthony Toohey
Ian James
Title: CEO and Director
Non-Executive Director
Date: June 6, 2007
June 6, 2007

 
 
17

--------------------------------------------------------------------------------


 
Drawdown Notice




eBet Gaming Systems Pty Ltd ABN 50 086 218 831



To:
Perpetual Nominees Limited ABN 37 000 733 700 (as custodian for the MFS Premium
Income Fund) (MFS)




Address:
c/o MFS Limited

Level 5, 56 Pitt Street
Royal Exchange NSW 1225



Telephone:
(02) 8259 7235




Facsimile:
(02) 9252 6201



Facility Agreement


We refer to the facility offer dated 18 June 2007 between Perpetual Nominees
Limited ABN 37 000 733 700 (as custodian for the MFS Premium Income Fund) (MFS),
eBet Gaming Systems Pty Ltd ABN 50 086 218 831 (Borrower) and each entity listed
as a Guarantor in that document (the Facility Agreement).


Terms used in this Drawdown Notice which are defined in the Facility Agreement
have, unless the context otherwise requires, the same meanings as in the
Facility Agreement.



 
1.
The Borrower requests MFS to make a drawdown under the Facility details of which
appear below:



Drawdown Date: 22nd June, 2007
Amount: A$2,500,000
Purpose: Working capital



 
2.
The representations and warranties provided by us under the Facility Agreement
will be true and not misleading (whether by omission or otherwise) on the
Drawdown Date with reference to the facts and circumstances then subsisting.

 
3.
No default or event of default (however described) has occurred and is
subsisting or will occur as a result of any drawdown or advance of the Facility
being made.

 
4.
This drawdown is being applied for the purpose stated on page 13 of the Facility
Agreement (Approved Purpose) and attached is sufficient evidence to enable MFS
to determine that the drawdown is to be applied for an Approved Purpose.

 
5.
The Borrower directs MFS to pay the net proceeds of the drawdown in the
following manner:

5.1
A$27,500 to MFS Administration Pty, Limited;

5.2
A$55,000 to MFS Causeway Financial Services Pty, Limited;

5.3
A$2,417,500 to Octavian International Limited.

 
6.
Payment instructions:




Account:
Octavian International Limited




Bank:
HSBC Bank plc




Address:
31 Holborn

Holborn Circus
London
EC1N 2HR

18

--------------------------------------------------------------------------------




Sort Code:
400515




SWIFT Code:
MIDLGB 22




Account No.:
67652470




Drawdown Date:
22nd June, 2007

 
 
Dated: 29th June, 2007




For and on behalf of
eBet Gaming Systems Pty Ltd
ABN 50 086 218 831
By its authorised representative
 
 
ANTHONY PETER TOOHEY
/s/ Anthony Toohey
Name (print)
Signature    
CEO and Managing Director,
 
Capacity of signatory
 

 
 
19

--------------------------------------------------------------------------------


 
Schedule 2


Notification Details



Borrower:  

 

Borrower: Address:
Bury House, 1-3 Bury Street,

Guildford, Surrey GU2 4AW UK



Fax:
+44 1483 543 640

   

All to be marked for the attention of: Harmen Brenninkmeijer/Hans Zeidler

 

Lender:  

   

Address: Suite 13, 112-118 Talavera Road,

  North Ryde NSW 2113 Australia

   

Fax: + 61 2 8817 4770

 

All to be marked for the attention of: Anthony Toohey

   

   

   

--------------------------------------------------------------------------------






